Ingraham, J.:
This action was to partition real property, and the only question presented is as to the right of the defendant, appellant, to an interest therein. This depends upon the construction to be given to the 3d clause of the will of George Widmayer, and an attempted exercise of a power of appointment given by that clause by his wife in her last will and testament. At the time of his death George Widmayer was the owner of the premises in question. The 3d clause of his will provides as follows: “ I hereby give and devise to my said wife Johanna B‘. Widmayer my house and lot number 115 West 61st street in the City of New York, to have and to hold the same to her for and during the term of her natural life, with full power and authority to my said wife to devise the same by her last will and testament, or by an instrument in writing in the nature thereof to any or all of our children or grandchildren or both in such shares or proportions as to her shall seem best. And in the event of my said wife not disposing of said house and lot by her last will and testament or by an instrument in writing in the nature thereof to or among our children or grandchildi’en or some of them, as she is hereinabove authorized, then upon her death without having disposed thereof as aforesaid, I give and devise the said house and lot number 115 West 61st street in the City of New York to my childi'en equally and to my grandchildz'en, the children of my deceased daughters Margaret E. Ebbinghausen and Mary Emma Mon joyer stirpes as tenants in common to them, their heirs and assigns forever.” If the widow failed to exercise the power of appointment, the appellant, Addie Woodhouse, would have been entitled to no share of the property, as her father, who was one of the childi’en of the testator, .was still alive. The testator’s wife attempted to exercise this power by the 2d and 3d clauses of her will. The 2d clause, after reciting the provisions of the will of *82her' husband, provided as'follows : “Now I do hereby exercise the power and authority given to me ih and by my husband’s said will to dispose of said house and lot, and I do give and devise the sajil house and lot No-. 115 West 61st street, in the City -of New York, where I now reside, being the same house and lot which, is now known by the street number 137 West 61st street, to and among our children and grandchildren, that is to say: One-fifth part thereof to our son George A. Widmayer, one-fifth part thereof to our son William. F. Widmayer, one-fifth part 'thereof to our granddaughter Addie Woodhouse, wife of Y. H. Wood-house of New York City, daughter of our son Henry E. Widmayer ; one-fifth part thereof to our grandson Ferdinand N. Mon jo, son of our deceased daughter Mary Emma Monjo ; one-tenth part thereof to our granddaughter Julia M. Hurtt, daughter of our deceased daughter Margaret Ebbinghausen; and one-tenth part thereof to our grandson George Henry Ebbinghausen, son of our deceased daughter Margaret Ebbinghausen, as- tenants .in common, to them and their heirs and assigns forever.” By the 3d clause Of this will, however, the devise to her granddaughter, Addie Wood-house,. is made upon the express condition that “ said 1 /5 part shall be charged with the payment of the indebtedness,of ray said son-Harry E. Widmajrer to me,, and of my grandson Harry Widmayer to me, and whereas my said son Henry E. Widmayer and Harry Widmayer each is now indebted to me in a large amount, together with the interest thereon, for moneys loaned by me to each of them respectively, I do hereby charge the payment of the said indebtedness and the interest , thereon and also all other sums, in which either of ‘them may be indebted to me at the time of my decease, and the interest thereon, upon the said 1/5 part of the said.house and lot hereinabove given and devised to toy said granddaughter Addie Woodhouse, and direct that out of the said 1/5 part'of the-said house and lot the said indebtedness shall be paid to my executor as part of my residuary estate, and if said 1 /5 part or the 1 /5 part Of the proceeds of the said house and lot when sold shall not he sufficient to pay all the said indebtedness* with interest, then any balance of the said indebtedness which shall remain unpaid after applying; said proceeds in part payment shall be charged against and paid- out of the one-fifth part of my residuary estate hereinafter given, *83devised and bequeathed to my said granddaughter, Addie Wood-house. My intention in respect to the said devise hereinabove made of such undivided one-fifth part of my said house and lot to my said granddaughter Addie Woodhouse, and in respect to the devise and bequest hereinafter made to my said granddaughter, Addie Wood-house, is that the said indebtedness of her father and brother to me shall be paid to my estate to form a part of my residuary estate, and that the same shall be deducted from the said one-fifth part of the said house and lot, and if necessary any balance thereof which shall remain unpaid shall be deducted from the one-fifth part of my residuary estate hereinafter given, devised and bequeathed to my said granddaughter Addie Woodhouse.” By the 5th clause of the will the residuary estate of the testator, both real and personal, is divided between her children and grandchildren, one-fifth part thereof to the testator’s granddaughter Addie Woodhouse. The appellant, Addie Woodhouse, attacks this condition annexed to the exetcise of the power of appointment in her favor upon the ground that it was unauthorized by the original will and that, therefore, she took the devise.of one undivided fifth discharged of that condition. The power of appointment contained in the original will gave to the testator’s wife an absolute power of appointment by which she could have given this house to any one or more of her children or grandchildren, or divided it among them in such portions as she saw fit. She was not bound to give to this appellant, Addie Woodhouse, any interest in the house. In considering the validity of the exercise of this power of appointment the whole will by which it was attempted ^o be executed must be read together, and if the result is that the real property was actually divided among the husband’s children and grandchildren, Addie Woodhouse has no cause to complain. It is entirely clear that the grantee of the power did not intend to give to Addie Woodhouse an undivided fifth of this property free of any charge upon it in favor of her other children. What she intended was to charge'the bequest of one-fifth to the appellant with the payment of a sum of money to her children and other grandchildren to whom she devised the residuary estate. I suppose there would be no question as to the validity of the exercise of this power if -she had given an interest in that property to Addie Woodhouse subject to the payment of a specific sum by *84Addie Woodhouse to other of her children and' grandchildren, fixing the amount that she was to pay them as a condition for receiving the interest in the property, and yet this is what the provisions of the will taken as a whole accomplish. The amount of the charge was not determined in the will, but was to be determined after her death by the amount that her father or her brother owed to the testatrix. When this will is-fully executed, all the real property of. which the testatrix was given power of disposition will be dividéd among the original testator’s children and grandchildren. Ho part of it was devoted to any other purpose; no part of it could be devoted.to the payment of the testator’s debts or-to the expense of administering the estate. The ■ testatrix adopted a method of dividing this property among her children and grandchildren, by which she gave to Addie Woodhouse the share that , her father would have received if the power of appointment had not been exercised, but upon condition that Addie Woodhouse should pay out of that share the amount of the indebtedness of her father and brother to the testatrix, to her other children and grandchildren ; but whether or not Addie Woodhouse would, under this scheme, be entitled to any interest in this real property, was quite immaterial, as the testatrix had power to provide that she should have no interest; and if the testatrix gave her an interest, however small, it was giving her something to which she was not legally entitled without the exercise of the power by the .testatrix in her favor. I do not spe, therefore, that she can complain because the testatrix imposed as a condition of her receiving an interest in this property that it should be subject to the payment of a sum to be ascertained after the testatrix’s death in favor of the other children or grandchildren of the testatrix. If, however, it should be held that this was not a valid exercise of the power granted to -the testatrix by the will of her husband, the appellant would not then be entitled to any interest in the property, for it would pass under the will of the testator to the appellant’s father. If the power was exercised, the interest that the appellant could take under the exercise of the power must be subject to" the conditions imposed by the testatrix. If those conditions were illegal or improper, then there was no exercise of the power and the. property passed under the will granting the power. .In the con*85struction of wills the primary- duty of ' the court is to ascertain the intention of the testator and for that purpose the whole instrument must be read together. Nothing can be clearer than that in the exercise of this power it was not the indention of the testatrix exercising it to give to this appellant an undivided one-fifth of this real property. To so construe the will would be in direct violation of the intention of the testatrix. The testatrix, in the execution of the power, gave to the appellant one-fifth interest" in the property charged with the payment of. certain sums which under the will would go to the children and other grandchildren of the testatrix. That was either a valid exercise of the power or it was not. If valid, the appellant took the share charged with, the payment of the amount due to the testatrix from her father and brother. If invalid, the result was that the real property passed under the original will, and in it the appellant would have no interest. So that, whether we treat this as a valid or invalid exercise of the power, the appellant was not aggrieved by the judgment appealed from.
It follows that the judgment appealed from must be affirmed, , with costs to the. respondents against the appellant.
O’Brien, P. J., and Laughlin, J., concurred; McLaughlin and Houghton, JJ., dissented.